Case 4:17-cr-00197-JM Document 57-3 Filed 07/26/21 Page 1 of 4

; New

a

- » SENTENCING ORDER

INTHE cIRcUIT couRT OF Pudanks county, aRKANSas, \¢ JUDICIAL DISTRICT Ft bivision

On S. ad: |v the Defendant appeared before the Court, was advised of the nature of the charge(s), of
Constitutional and legal rights, of the effect of a guilty plea upon those rights, and of the right to make a statement before sentencing.

Iud8® om anne Cin s

Prosecuting Attorney /Deputy tArm Davw

 

File Stamp
FILED Ge/27/12 14214¢20

 

Defendant's Attorney e Po adhe

 

[Jj Appointed [_] ProSe

i} + : .
[_] Private "PA Public Defender RRRLCHS"® Pulaski Circuit Cler

 

Court Info

Change of Venue CL] Yes {No
If yes, from:

 

NTN

 

    
   

on probation.

Legal Statements

i of conviction is hereby entered against the Defendant on each charge enumerated, fines levied, and court costs assessed. The Defendant is
sentenced to the Arkansas Department of Correction (A.D.C.) for the term specified on each offense shown below.
Defendant made a voluntary, knowing, and intelligent waiver of the right to counsel. [Yes J No

Pursuant to A.C.A; (1§§16-93-301 et seq, (]§§5-64-413 et seq., or CJ BGR 41-4643 601-60100043740-016

LJ finding of guilt or entering a judgment of guilt and with the consent of the Defendant defers Further PISTATE ¥ DOMINIC D SESSION 4 Pages

PULASKI CO 08/27/2042 02:14 PH

There being no legal cause shown by the Defendant, as requested, why judgment should not be PrOnGUNG pny COURT 3905

{s hereby entered against the Defendant on each charge enumerated, fines levied, and court costs asse.

oO conditions of the sentence and/or placement on probation and understands the consequences of violating those conditions. The Court
retains jurisdiction during the period of probation/suspension and may change or set aside the conditions of probation/suspenston for

violations or failure to satisty Department of Community Correction (D.C.C) rules and regulations,

 

   
 

Defendant

Last, First, Ml] Se ssrory_, Domiarc.
“SID

  

 

 

D: eas

Race & Ethnicity C] white hf

# (CD Unknown (1) Other (J Hispanic

 

Sex [I Male Total TEN 2g
(1 Female of Counts

 

 

 

Black L] Asian [_] Native American L_] Pacific Islander

 

Supervision Status at Time of Offense

 

eo
L nw

 

ACA, # of Offense/

Nee ototense  O:B4-2ol Aas. Burglary |

 

Casy# Qoll- You A
' ene

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
   
  

  
   

ACA. # of Original ATN eo ey ;
Charged Offense OGrmre- WI Kk, ny . on M pod Lo (1 Dismissed C] Acquitted
Offense Date ]O-}2-| | Appeal from District Court (lyes &J No Probation/SIS Revocation Cives ff No
Criminal History Seriousness i Offense is Offense Classification
Score { Level [Felony LJ Misd. |OyrOaseDcOou
g Presumptive Sentence 5s Prison Sentence of oe 2 months | BJ Community Corrections Center BA Alternative Sanction
a Number of Counts Defendant (_] Attempted [1] Solicited [7] Conspired to commit the offense
a
rt Defendant Sentence* (See page 2) ifpndbad ied tod of confi oe d 4
A Imposed BQADC Ojud. Tran. Cicounty Jail probaton accompanile yy period oF con inement, s me: ays or montis,
5 montis Sentence was enhanced: months, pursuant to A.C.A. §
5 Probation eee Enhancement is to run: (_} Concurrent CJ Consecutive.
” HBSS months Defendant was sentenced as a habitual offender, pursuant to A.C.A. §5-4-501, subsection
g Other [Life (] wor () Death Oa) 0 0) 0 () O14)
pay Victim info# (See page 2) LI N/A a Sex XMale Race & Ethnicity (_] White S<J Black] Asian [_] Native Americar
Multiple Victims C]yes (J No 8 CJ Female (J Pacific Islander (] Other (] Unknown CJ Hispanic
= p
= Defendant:
e Defendant voluntarily, intelligently, and () was sentenced pursuant to (J§§16-93-301 et seq., (1855-64-43 et seq., or CI
a knowingly entered a other
o panes as plea of BYguilty or (Jnolo contendere. | [_) entered a plea and was sentenced by a jury.
= plea directly to the court of [Jguilty or nolo C) was found guilty by the court & sentenced by ) court (jury.
ele contendere: (J was found guilty ata jury trial & sentenced by (_} court (jury.

    

    

Paar oo AER

a ;
Bd Concurrent
-

Sentence will run: C] consecutive

 

  

C] was found gullty of lesser included offense by L] court L]jury.
= :

to Offense #

 

     
  

 

GOVERNMENT
EXHIBIT

 

 
Case 4:17-cr-00197-JM Document 57-3 Filed 07/26/21 Page 2 of 4

‘ome

Defendant's Full Name: Ses5ror) Domin ©, Os

 

Reasons for Departure
(Please see complete list of departure criteria found at A.C.A. §16-90-804)

 

Agpravating

Mitigating

 

1. Offender’s conduct manifested extreme cruelty during commission
of current offense.

i, Vicdm played an ageressive role or provoked the Incident or was a
willing participant .

 

2. Offender knew victim vulnerable due to extreme youth, advanced

age, disability or il) health.

2, Offender lacked capacity of judgment due to mental or physical
impairment :

 

3. Offense was major economic offense established by one of the
following criteria: (a) multiple victims/incidents, (b) monetary toss
substantially greater than typical, (c) degree of sophistication or time,
(d) misuse of fiduciary duty, or (e) other similar conduct.

3. Offender played a minor or passive role in crime.

 

4. Offender compensated/made effort to compensate for damage or injury
before detection.

 

4. Offense was major controlled substance offense {f two or more of
the following are present: (a) Three oF more separate transactions
involve sale, transfer or possession with intent; (b) Amounts
substantially larger than the statutory minimums which define the
offense; (c) Offense involved a high degree of planning or lengthy
period or broad geographic area; (d) Offender occupied a high position
in the drug distribution hierarchy; (e) Offender misused position of
trust or status or fiduciary duty to facilitate commission; (f) Offender
has received substantial Income or resources from drug trafficking.

5. Offender was lesser participant showing caution/concem for safety or
well-being of victim.

 

6. Offender acted in response to continuing physica)/sexual abuse by
victim.

 

7, Policy on multiple offenses in single course of conduct in offender's
prior criminal history results in sentence which is excessive for this
offense.

 

8. Offender voluntarily admitted sexual offense and sought treatment
before detection,

 

S. Offender employed firearm in furtherance or flight unless such
use is element of offense

 

6. Offense was sexual offense and part of pattern with the same or
different victims under eighteen

9, Offender made effort to provide assistance In investigation or
prosecution of another as indicated by motion of state (can weigh
timeliness of assistance, nature and extent of assistance, and truthfulness,
completeness, and demonstrable reliability of info or testimony). ,

 

7, Policy on multiple offenses in a single course of conduct in
offender's prior criminal history results in a sentence that is clearly
too lenient

 

8. Offense was committed jn manner that exposed risk of injury to
others.

 

9, Offense was a violent or sexual offense committed in victim's zone of
privacy. .

 

10. Offender attempted to cover offense by intimidation of witnesses,
tampering of ev.dence, or misleading authorities.

 

11. Offense committed to avoid arrest or effect escape.

 

12. Offender lacks minimum insurance in a vehicular homicide.

 

13, Statutory minimuim sentence overrides the presumptive sentence.

 

(G4 AMultiple concurrent sentences being entered at this time require a
higher sentence

 

15. Sentence is higher as a result of other charges being dropped or
_ferged.

 

 

 

 

{ 16.)Other

NOTE;

10. Other

* Defendant Sentence. “Imposed ADC” means incarceration in an Arkansas Department of Correction facility. "Imposed
Judicial Transfer” means incarceration ina Department of Community Correction Center, “Imposed County Jail” means
incarceration in a county jail facility. Indicate in months the total time the Defendant was sentenced to a term of incarceration.

DO NOT INCLUDE TIME FOR SIS.

# Victim Info. For more than one victim, please use the “Additional Victim Information” page to disclose additional victim

demographics. If there is no victim, check not applicable,

 

 
aes
Leics ou

Additional Offense #!

 

 

 

od

asd
av
177)
|
=
o
me
sf
i]
fo)
Ps
S
a]
<=

 

Case 4:17-cr-00197-JM Document 57-3 Filed 07/26/21 Page 3 of 4

 

 

 

\ New —
v Defendant’s Full Name: St sston\ Dom init, Dv.
A.C.A. # of Offense/ |. \ Case #
Soeuronenwe J an 36-103 (bX2) The fy of froperh/ se 2Z0li- 4o43
ACA, # of Original ATN | I Offense was [_]Nolle Prossed
Charged Offense SAM win Kinjo Ww n | | (J Dismissed (] Acquitted

 

 

 

 

 

 

 

 

 

 

Offense Date 10. f2-Ff

 

Appeal from District Court {Yes bef No

Probation/SIS Revocation (lYes [XiNo

 

 

 

 

 

Criminal History | Seriousness Offense is Offense Classification
Score Level ind Felony [_] Misd. OrOadlsCickK{o Ou
Presumptive Sentence CJ Prison Sentence of months RY Community Corrections Center ‘kfAlternative Sanction

 

Number of Counts l

| Defendant L] Attempted (1) Solicited [7] Conspired to commit the offense

 

Defendant Sentence* (See page 2)
Imposed Rfapc Cljud. Tran. (county Jail

months
Probation Ss months
SIS months

Other (CI Life (] Lwor (1) Death

If probation accompanied by period of confinement, state time: days or months.

 

Sentence was enhanced months, pursuant ta A.CA. §
Enhancement is to run: [] Concurrent (] Consecutive,

 

 

D(a) Ob) CI () Cd)

Defendant was sentenced as a habitual offender, pursuant to ACA. §5-4-501, subsection

 

Victim Info# (See page 2) (_] N/A Age 2 ie

 

[Multiple Victims [}Yes LJ No]

 

 

 

Sex P&Male Race & Ethnicity [_] White
[|female ~ | (Pacific tslander (_] Other

Black {_) Asian [_] Native American
Unknown [_] Hispanic

 

Defendant voluntarily, intelligently, and
Beene entered

 

Defendant:

(J was sentenced pursuant to (1§16-93-301 et seq., (1§§5-64-413 etseq., or im

other

a
negotiated plea of Seuilty or [Jnolo contendere. ( entered a plea and was sentenced

(CIplea directly to the court of [_Jguilty or (nolo

contendere.

 

HG

by a jury.

( was found guilty by the court & sentenced by (] court (jury.
(1) was found gullty at a jury trial & sentenced by [J court L]jury.
as found guilty of lesser included offense b C] court Cju

EA

Sentence willrun: __([] Consecutive AqConcurrent _ to Offense # Case #

 

     
 

He

2-1 Fee

 

A.C.A, # of Offense/
Name of Offense

Case #

 

A.C.A. # of Original
Charged Offense

AINT [| EU TP yy

 

 

T
1
|

 

Offense was [_]Nolle Prossed
(] Dismissed [J Acquitted

 

 

Offense Date

ee
Appeal from District Court L]Yes (] No

 

Probation/SIS Revocation [_]Yes [_] No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Criminal History Seriousness Offense fs Offense Classification
Score . Level (J Felony [1] Misd. ChyOatlslicO ou
Presumptive Sentence (] Prison Sentence of months _(_] Community Corrections Center (1) Alternative Sanction
Number of Counts | Defendant L] Attempted LJ Solicited [1] Conspired to commit the offense
Defendant Sentence® (Sce page 2) ; ;
Imposed [JADG Cltud. tran, CIcounty fait If probation accompanied by period of confinement, state time: days or months.

months Sentence was enhanced months, pursuant to A.C.A. §
Probation niénths Enhancement is to rin: [) Concurrent L] Consecutive.
SIS months Defendant was sentenced as a habitual offender, pursuant to A.CA. §5-4-501, subsection
Other [J Life (] wor (J Death OaOwMO MO
Victim Info# (See page 2){_] N/A “his Sex [] Male Race & Ethnicity [_] White (_] Black [_] Asian [_] Native American
[Multiple Victims LJYes CJ No} 6 () Female O Pacific Islander LJ Other () Unknown [] Hispanic

Defendant:

Defendant voluntarily, intelligently, and
knowingly entered a

()negotiated plea of L]guilty or [Jnolo contendere.
(plea directly to the court of [guilty or [nolo

contendere.

 

other

 

i

Concurrent _to Offense #_

(J was sentenced pursuant to []§§16-93-301 et seq., (5§5-64-413 et seq, or im

(C] entered a plea and was sentenced by a jury.
CJ was found guilty by the court & sentenced by {_] court L]jury. S
CJ was found guilty at a jury trial & sentenced by (_] court L]jury.
C] was found guilty of lesser included offense by (] court L}ju

or Case #__

 

 
   

 

 

 

 
   
  
  
  
  
 
 
 
 
 
  
  
  
 
 
  
 
 
 

Case 4:17-cr-00197-JM Document 57-3 Filed 07/26/21 Page 4 of 4

ww

Defendant's Full Name: Sess ion, Domini ¢ Db

 

 

Sex Offenses
Defendant has been adjudicated guilty of an offense requiring sex offender registration and
must complete the Sex Offender Registration Form.
(J Yes fi} No

Defendant has committed

BiLNo
Defendant is alleged tobea sexually violent predator and is ordered to undergo an
evaluation ata facility designated by A.D.C. pursuant to ACA, §12-12-918.

C1 Yes {No

an aggravated sex offense as defined in ACA, §12+1 2-903.

 
  
  

 

Domestic Violence Offenses
Defendant has been adjudicated guilty ofa
domestic-violence related offense.
Oo Yes DLNo
If no, was defendant originally charged witha _ i.
domestic-violence related offense? (_] Yes Ba/No
If yes, state the name of the offense;

 

  
 
 
 

Defendant, who has been adjudicated guilty of an offense requiring registration, has been
adjudicated guilty of a prior sex offense under a separate case number. [_] Yes PY No
If yes, list prior case numbers:

If yes to either question, identify the relationship
of the victim to the defendant.

 

 
 
  
  
 

DNA Sample/Qualifying Offense
Defendant has been adjudicated guilty of a qualifying offense or repeat offense (as defined
In A.CA, §12-12-1103}. S{Ves [J No

 

 

 

Drug Crime

Defendant has been convicted of a drug crime, as
defined in §12-17-101.

 

 

 

Defendant is ordered to have a DNA sample drawn at(_] a D.C.C. facility $gthe A.D.C. or Cl ves BEN
D other . °
Court Casts Restitution $ NIA

 

Fines Payable to

Booking /Admin Fees ($20}

Drug Crime Assessment Fee ($125)
DNA Sample Fee ($250)

Mandatory Sex Offender Fee ($250}

 

 

Le osy on) on

Terms ““DJDue Immediately
(Installments of:

La

 

|
Lat |

Public Defender User Fee

 

Public Defender Attorney Fee

 

Other
(explain)

 

 

C]Payments must be made within
(upon release from confinement, Defendant must return to court to
establish payment of restitution

$ DRestitution is joint and several with co-defendant(s) who was found
guilty - List name(s) and case number(s}

(If multiple beheficiaries, give names and payment priority]

days of release from A.D.C.

 

 

 

 

 

 

Act 531, $§16-93-1201 et seq.: Defendant was convicted of a target offense(s) and is sentenced pursuant to provisions Extended Juvenile
of the Community Punishment Act. [J Yes/No Jurisdiction

The Court hereby orders a judicial transfer to the Department of Community Correction. oO Yes BINo Applied

Pursuant to the Community Punishment Act, the Defendant shall be eligible to have his/her records sealed.{_] Yesba‘No | (J Yes BNo

JAIL TIME CREDIT. TOTAL TIME TO BE SERVED FOR ALL OFFENSES Death Penalty | If Yes, State Execution Date:
Indays:! YO q iInmonths:; #2 (ClLife CJ Lwop (Yes BXNo

 

 

DEFENDANT ISASSIGNED TO: G4 ADC [J ccc [LJ COUNTYJAIL
Conditions of disposition or probation are attached. L] Yes No

(_] PROBATION

Cisis SPECIAL CONDITIONS

 

A copy of the pre-sentence investigation on sentencing information is attached [] Yes KKI'No
Acopy of the Prosecutor's Short Report Is attached BqJ Yes LINo

(J Defendant has previously
failed a drug court program.

 

 

DEFENDANT WAS INFORMED OF APPELLATE RIGHTS JxJ Yes L.} No | Appeal Bond $

Defendant shall report to DCC probation officer for report date to CCC (J Yes (_] No

ATE

The County Sheriff is hereby ordered to: [_}transport the defendant to county jail [take custody for referral to CCC Exitransport to ADC

 

 

 

 

= pa Date: &, ‘

Erase nanentcang nay Ybor Or Poe Pn CUR

Ct it Jud Date:

Sigeaiines AKA Ta Print hello) : avy Divas
Additional Info: {7 0v¥e™ JD

 

 
